IN THE
                       TENTH COURT OF APPEALS

                              No. 10-15-00346-CV

MATTHEW S. BOVEE,
                                                        Appellant
v.

HOUSTON PRESS LLP, MARGARET
DOWNING, DIANNA WRAY, PETER
RYAN, DALLAS OBSERVER, LLP, KXAN,
DAWN DENNY, PATRICK WILLIAMS,
MEDIA GENERAL INC., VOICE MEDIA
GROUP, DOES 1 THROUGH 5, AND
MICHELLE HEINZ,
                                                        Appellees



                        From the 249th District Court
                           Johnson County, Texas
                       Trial Court No. DC-C201500272


                                    ORDER


     Appellant’s affidavit of indigence was filed on November 9, 2015.

     The requirements of Chapter 14 of the Texas Civil Practice and Remedies Code
apply when indigent inmates file a civil appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §

14.002 (West 2002); Anderson v. Tex. Dep't of Crim. Justice, ___ S.W.3d ___, 2015 Tex. App.

LEXIS 2674 (Tex. App.—Waco Mar. 19, 2015, no pet.). Chapter 14 requires appellant, as

an inmate, to file an affidavit or declaration "relating to previous filings" in which

appellant must detail all previous civil actions filed pro se, other than a suit under the

Family Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a) (West 2002); Anderson v.

Tex. Dep't of Crim. Justice, 2015 Tex. App. LEXIS 2674 at *5. Appellant has not filed an

affidavit or declaration relating to his previous filings in this appeal.

       Accordingly, appellant is ordered to file an affidavit or declaration relating to his

previous filings required by Chapter 14 within 14 days from the date of this Order.

Failure to timely file this additional document will result in the dismissal of this appeal

without further notice and a finding that the appeal is frivolous. Anderson, 2015 Tex.

App. LEXIS 2674 at *5.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Documents ordered filed
Order issued and filed November 19, 2015




Bovee v. Houston Press LLP                                                            Page 2